In an action to recover damages for personal injury and loss of services, plaintiffs appeal from an order of the Supreme Court, Queens County, entered December 28, 1964 upon reconsideration, which denied their motion for a general preference in trial pursuant to court rules. Order reversed, with $10 costs and disbursements; motion granted; and general preference in trial directed to be accorded to this action. Under the circumstances here presented, it was an improvident exercise of discretion to deny the preference. Beldock, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.